Beitt, J.
The attorney general has moved in this Court that the appeal be dismissed for the reason that the case is not properly before us. The motion is well taken and is allowed.
G.S. 7A-27 provides in pertinent part as follows:
“§ 7A-27. Appeals of right from the courts of the trial divisions. — (a) From any judgment of a superior court which includes a sentence of death or imprisonment for life, appeal lies of right directly to the Supreme Court.
(b) From any final judgment of a superior court, other than one described in subsection (a) of this section or one entered in a post-conviction hearing under article 22 of chapter 15, including any final judgment entered upon review of a de-*325cisión of an administrative agency, appeal lies of right to the Court of Appeals.
* * *” (Emphasis ours.)
Defendant attempts to appeal from a “judgment” of the superior court denying his application to that court for a writ of certiorari asking that it review the proceedings of the district court in a criminal case over which the district court had exclusive, original jurisdiction. G.S. 7A-272(a). By statute, G.S. 7A-32(b) and (c), certiorari is declared a prerogative writ and this Court is authorized to issue the writ “in aid of its own jurisdiction, or to supervise and control the proceedings of any of the trial courts of the General Court of Justice.”
We hold that the “judgment” of the superior court from which defendant attempts to appeal is not a final judgment within the meaning of G.S. 7A-27(b), therefore, defendant is not authorized to appeal therefrom as a matter of right. His only remedy to have the “judgment” reviewed here is by certiorari and his petition for .that remedy was denied by this Court in conference on 24 March 1970.
Appeal dismissed.
BROCK and HedricK, JJ., concur.